DETAILED ACTION

Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020, has been entered.

	In response, the applicant amended claims 1, 4, 9-11, and 14. Claim 8 was cancelled.  Claims 1, 3, 4, 6, 7, and 9-20 are pending and currently under consideration for patentability.
 
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	With respect to the rejections of claims 9, 13, and 14 under 35 U.S.C. 112 first paragraph, Applicant has appropriately amended the claims. The rejections of claims 9, 13, and 14 under 35 U.S.C. 112 first paragraph (for these previous grounds) have been withdrawn. Examiner notes that Applicant’s arguments regarding claim 13 are not persuasive. The Examiner still believes that the original specification fails to support automatically converting information about an associated device, a user, and/or the publishing location into a usable marketing message, as was encompassed by the previous claim language. However, claim 4 has been amended to delete the “automatically converting” step, obviating this embodiment.

	With respect to the rejection of claims 14 under 35 U.S.C. 112 second paragraph, Applicant has appropriately amended the claims. The rejections of claims 14 under 35 U.S.C. 112 second paragraph (for these previous grounds) have been withdrawn.

Response to Arguments
	Applicant’s arguments, with respect to the Drawing objections have been considered but are not persuasive. Although Applicant indicates that replacement sheets have been submitted, no such replacement sheets are found in the Application file. The objections have been maintained.

	Applicant’s arguments, with respect to the rejection of claims 1, 3, 4, 6, 7, and 9-20 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1, 3, 4, 6, 7, and 9-20 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“The instant claims are not directed to advertising per se…but to a method of automatically generating a campaign comprising a plurality of marketing messages for a plurality of products. This is a step that occurs prior to advertising…”
 
Examiner respectfully disagrees with Applicant’s first argument. 
The identified subject matter falls within the commercial or legal interactions subgroub because it is directed to advertising, marketing or sales activities or behaviors and/or business relations. An invention can be directed to a an advertising, marketing, or sales activity or behavior even if it doesn’t directly include a step of presenting an advertisement to a viewer. For Example, generating advertisements/marketing material, identifying products to advertise or market, and scoring/prioritizing advertisements/marketing material all constitute “advertising, marketing, or sales activities”. Generating a marketing message (and associated steps/activities) is clearly an advertising or marketing activity or behavior. It may also be considered a “sales activity”, as the message is used to sell a product, and is being purchased by an advertiser. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract idea

Applicant specifically argues that 
2)	“the present claimed invention provides a practical solution to this problem. The practical solution involves automatically ingesting brand information and using that, along with other data, to 7Application No. 16/237,602Customer No.: 150257Response to Office ActionAttorney Docket No. 1201.00006automatically generate a campaign. This has been a labor intensive process and has been done manually since the beginning of advertising. The present claimed system provides a practical solution for automating this laborious step. Thus, the elements recited in the claims do not fall under the judicial exception. 

Examiner respectfully disagrees with Applicant’s second argument. 


Applicant specifically argues that 
3)	“The present system provides a practical solution to automatically generate a campaign using the additional elements of receiving offer metrics...identify and define fields…determine a plurality of products…generate the campaign…generating a priority score…These elements provide the additional elements to moderate the alleged judicial exception.”


Examiner respectfully disagrees with Applicant’s third argument. 
	These are not “additional” elements recited in the claim. These steps set forth the abstract idea itself. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). For example, the claim elements/limitations of “in a processing system, using an intake module…using a conversion task knowledgebase…using a conversion task converter…using a machine learning module” constitute “additional elements”, because they set forth non-abstract tangible/physical constraints. However, these limitations in combination amount to mere instructions to implement the abstract idea on a generic computer. As such, these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).

	Applicant’s arguments, with respect to the rejection of amended claims 1-3, 8, and 11-20 under 35 U.S.C. 103 have been considered, but are moot in view of a new grounds of rejection. 
		 
Drawing Objections
	Figures 5-8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. The specification acknowledges in paragraph [0006] that figures 5-8 illustrate the prior art, yet the drawings themselves fail to include this designation/acknowledgment. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	The word “determine” should replace “determining” in the phrase “determining a plurality of products” in claim 4 for grammatical reasons and to maintain consistency with claim 1. Similarly, the word “generate” should replace “generating” in the phrase “automatically generating the campaign” in claim 4 for grammatical reasons and to maintain consistency with claim 1. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1, 3, 4, 6, 7, and 9-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1, 3, 4, 6, 7, and 9-20 is/are drawn to methods (i.e., a process). As such, claims 1, 3, 4, 6, 7, and 9-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 4) recites/describes the following steps; 
acquire product information and brand conversion tasks from the brand;
using a conversion task knowledgebase to identify system conversion tasks that correspond to brand conversion tasks
automatically convert brand conversion tasks to system conversion tasks; 
receiving offer metrics, financial data, and metadata from the brand; 
analyze the financial data and metadata to identify and define fields and categories of products of the brand, determine a plurality of products in the fields and categories of the brand that would generate suitable conversion rates and to automatically generate the campaign for the brand wherein the campaign comprises a plurality of marketing messages for a plurality of products in the fields and categories for the brand
generating a priority score based on the offer metrics, wherein the priority score represents the effectiveness of the campaign and the priority of the system to promote the campaign, presenting the priority score to the brand wherein the brand determines an amount to spend on the marketing message based on the priority score
promoting and publishing the campaign based on the priority score
 
These steps, under its broadest reasonable interpretation, describe or set-forth creating, scoring/prioritizing, and publishing a marketing campaign comprising one or more advertisements (e.g., based on a brands product information, desired conversion objectives, product categories, historical conversion rates, etc.), which amounts to a fundamental economic principle or practice  and/or a commercial or legal interactions in the form of advertising, marketing or sales activities or behaviors and/or managing personal behavior or relationships or interactions between people. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 4 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“in a processing system…using an intake module to…using a conversion task converter to…using a machine learning module to…” (claim 1)
“in a processing system” (claim 4)
“wherein the acquisition of the marketing information and fulfillment requirements from the brand occurs by one or more of, an API, scraping a brand site, and a product feed” (claim 4)

in a processing system…using an intake module to…using a conversion task converter to…using a machine learning module to…” (claim 1) and/or “in a processing system” (claim 4) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of “wherein the acquisition of the marketing information and fulfillment requirements from the brand occurs by one or more of, an API, scraping a brand site, and a product feed” (claim 4) simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because the collection of data has long been held to be insignificant pre-solution activity, and because there is no inventive concept found in the mechanism for collecting the data. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Even if the element “promoting and publishing the campaign based on the priority score” (claim 1) were considered to be an additional element, this step would constitute insignificant extra-solution activity to the judicial exception, (e.g., mere post-solution activity). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because “publishing” the marketing material would occur in any implementation of the abstract idea, more so because this step amounts to a step of outputting of a result, and further because there is no inventive concept found in the mechanism for “publishing” the data. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for 
Dependent claims 3, 6, 7, and 9-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3, 6, 7, and 9-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions “in a processing system…using an intake module to…using a conversion task converter to…using a machine learning module to…” (claim 1) and/or “in a processing system” (claim 4) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “wherein the acquisition of the marketing information and fulfillment requirements from the brand occurs by one or more of, an API, scraping a brand site, and a product feed” (claim 2) simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. 
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network. Furthermore, Examiner takes Offical Notice that acquiring information by one or more of, an API, scraping a brand site, and a product feed, was well-understood, routine, conventional at the time of the invention.
As discussed above in “Step 2A – Prong 2”, even if the element “promoting and publishing the campaign based on the priority score” (claim 1) were considered to be an additional element, this step would constitute insignificant extra-solution activity to the judicial exception, (e.g., mere post-solution activity). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network. Furthermore, Examiner takes Offical Notice that publishing campaigns based on priority score was well-understood, routine, conventional at the time of the invention. Furthermore, Applicant admits as much throughout their disclosure and various arguments presented over the prosecution history.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 3, 6, 7, and 9-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3, 6, 7, and 9-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
		


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 3, 4, 6, 7, and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent, and sets forth the minimum requirements for the quality and quantity of information that must be contained in the patent to justify the grant. 
	
	Claims 1 and 4 recite computer-implemented functional claim language with the claim element “analyze the financial data and metadata…to automatically generate the campaign for the brand wherein the campaign comprises a plurality of marketing messages for a plurality of products in the fields and categories for the brand”. This amounts to a specialized genus functions, because the claim scope covers any and all ways of automatically generating the campaign comprising a plurality of marketing message for a plurality of products in the fields/categories for the brand. It is noted that the claims do not require that the products for which the marketing messages of the campaign are generated are the products “that would generate suitable conversion rates” mentioned in the claims.The disclosure only provides adequate algorithm or step-by-step instructions for only a small number of ways of performing this function. For example, paragraphs [0063]-[0066] of the original disclosure suggest that product categories are identified using sales data and metadata and the system selects products that will result in the highest priority score or conversion/compensation rates. The specification only provides one sufficient algorithm for determining priority score, which is an expected amount of revenue the system would receive for publishing an offer for a product (e.g., expected click/interaction/conversion rate multiplied by the commission per click/interaction/conversion). any and all ways of analyzing the financial data and metadata to automatically generate the campaign comprising a plurality of marketing messages for a plurality of products in the fields and categories for the brand. The claim(s) therefore contain/encompass subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (e.g., other ways of analyzing the financial data and metadata to automatically generate the campaign comprising a plurality of marketing messages for a plurality of products in the fields and categories for the brand).
Each of the dependent claims ultimately depend from one of these claims, inherit these limitations, and therefore similarly contain subject matter that lacks adequate written description support.

	 Claims 1 recites the phrase “generating a priority score based on the offer metrics, wherein the priority score represents the effectiveness of the campaign and the priority of the system to promote the campaign”. This amounts to a specialized genus functions, because the claim scope covers any and all ways of generating a priority score that represents the effectiveness of the campaign and the priority of the system to promote the campaign based on the offer metrics. However, the disclosure only provides adequate algorithm or step-by-step instructions for only a small number of ways of performing this function. For example, paragraphs [0051]-[0058] of the original disclosure suggest that the system can determine a predicted conversion rate based on the offer metrics and determine an expected amount of compensation for the system based on the predicted conversion rate(s) and the offered compensation per conversion. Although the disclosure may make reference to other factors, this is the only sufficiently-described way of generating a priority score. In other words, the disclosure adequately demonstrates possession only for a small number of actual solutions (species). The disclosure therefore fails to adequately demonstrate that the Applicant possessed any and all ways of generating a priority score that represents the effectiveness of the campaign and the priority of the system to promote the campaign based on the offer metrics. The claim(s) 

	Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph rejections that may arise when claims are amended without support in the Specification. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 4, 6, 7, and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites the phrase "determines an amount to spend on the marketing message." There is insufficient antecedent basis for this limitation in the claim. The claim previous refers to “a plurality of marketing messages for a plurality of products”, and it is unclear to which message is being referred. For the purpose of examination, the phrase "determines an amount to spend on the marketing message” will be interpreted as being “determines an amount to spend on the plurality of marketing messages".

	Claims 1 and 4 require “determine a plurality of products…that would generate suitable conversion rates” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The word “suitable” is a subjective term, yet the specification fails to supply some standard for measuring the scope of the term. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).
During prosecution, the applicant may overcome a rejection by amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure. However, "[f]or some facially subjective terms, the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification." DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1261, 113 USPQ2d 1097, 1108 (Fed. Cir. 2014).
	Each of the remaining claims are similarly rejected by virtue of their dependency on these claims.



Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims  4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Jogia et al. (U.S. Patent No. 10,896,439 January 19, 2021- hereinafter "Jogia”)

With respect to claim 4, Jogia teaches a method of creating a campaign comprising a plurality of marketing messages (9:5-21 “one or more product identifiers for the content delivery campaign”, 14:55-67 “a set of one or more creative materials…may be generated...automatically generated based at least in part on the campaign goal…product and/or brand identifiers…images…names, ratings, prices”, 26:44-53) for a brand comprising;
in a processing system; (Fig 7, 12:1-67 servers and processors) AFDOCS/15229959.12Application No. 16/237,602Customer No.: 150257 Preliminary AmendmentAttorney Docket No. 1201.00006
acquiring marketing message information and fulfillment requirements from the brand; (Fig 3 & Fig 5 tags 550 & Fig 8 tag 860, 2:49-54 “media agency…select a campaign goal…increase sales…increase subscriptions” – acquiring fulfillment requirements from the brand (see also 8:5-25), 18:45-55 “may be in communication with the retail catalog database(s)…include product information such as brand identifiers…” – marketing message information acquired, 22:27-42 “in communication with brank information database(s)…brand messaging, advertising strategy…brand images…images, messaging, text, logos, or other features for creative materials” - acquiring marketing message information from the brand, 24:34-37 “conversion rates may be rates at which the functionality is associated with user interaction or desired conversion activity (e.g., purchase instead of just clicking…” – desired objective equivalent to “fulfillment requirement”) )
wherein the acquisition of the marketing information and fulfillment requirements from the brand occurs by one or more of, an Application Programming Interface (API), scraping a brand site, brand dashboard, manually, and a product feed; automatically (2:49-54 “media agency…select a campaign goal…increase sales…increase subscriptions” – acquiring fulfillment requirements from the brand via brand dashboard and/or manually (see also 8:5-25), 18:45-55 “may be in communication with the retail catalog database(s)…include product information such as brand identifiers…”  and 22:27-44 “in communication with brank information database(s)…brand messaging, advertising strategy…brand images…images, messaging, text, logos, or other features for creative materials…received from the datastore(e)”  - acquiring marketing information from the brand via manually and/or via a “product feed”, 35:1-6 “various…APIs…on the content delivery server(s)…may be provided to support functionality provided by the program modul(s)” - the acquisition may occur using an Application Programming Interface (API))
analyzing financial data and metadata to identify and define fields and categories of products of the brand, determine a plurality of products in the fields and categories of the brand that would generate suitable conversion rates and to automatically generating the campaign for the brand wherein the campaign comprises a plurality of marketing messages for a plurality of products in the fields and categories for the brand (Fig 5 & 9:15-67 & 10:1-33 & 15:36-60 & 18:31-67 & 19:1-14 & 24:18-66 system identifies plurality of products associated with the brand and identifies product categories and families (i.e., “fields and categories of products in the brand”) based at least on stored metadata and then uses machine learning to determine optimal mix of plurality of products to include the campaign based on historical sales and offer/campaign performance and product prices and targeting criteria and product ratings and further based on conversion rates predicted using this data)

With respect to claim 6, Jogia teaches the method of claim 4;
wherein the marketing information comprises one or more of: data about the brand, products of the brand, customers of the brand, purchase history of the customers, creatives of the brand, audience of the brand, customer offers of the brand, customer conversion tasks, and commission offers 18:45-55 “may be in communication with the retail catalog database(s)…include product information such as brand identifiers…”  and 22:27-44 “in communication with brank information database(s)…brand messaging, advertising strategy…brand images…images, messaging, text, logos, or other features for creative materials…received from the datastore(e)”  - the marketing information comprises at least data about the brand, products of the brand, creatives of the brand, and customer offers of the brand, 11:54-60 customers of the brand and/or purchase history of the customers and/or audience of the brand, 2:49-54 “media agency…select a campaign goal…increase sales…increase subscriptions” – at least customer conversion tasks)

With respect to claim 7, Jogia teaches the method of claim 4;
wherein the brand is one or more of a merchant, a user, a publisher, or a third party (2:48-55 “a user, such as a media agency…campaign creator” – therefore the brand is at least a user or third-party, 4:1-2 18:30-67 the brand is a retailer (i.e., “merchant”)

With respect to claim 9, Jogia teaches the method of claim 4;
wherein the plurality of marketing messages comprise one or more of: an image, an engageable call-to-action (7:24 “image-based content”, 26:1-2 “banner ad with functionality that triggers playback of a video…button to watch a video” – video image with an engagement call-to-action, 25:5-12 “dynamic functionality indicator…button, link…that can be interacted with by a user…result in an action…initiating an order” – message is an engagement call-to-action, 26:30-32 “button to trigger a subscription”)

With respect to claim 10, Jogia teaches the method of claim 4;
wherein engaging with the marketing messages allows for the collection of user data, allows for a financial transaction, and/or allows for a checkout (25:5-12 “dynamic functionality indicator…button, link…that can be interacted with by a user…result in an action…initiating an order” - engaging with the marketing message allows for a financial transaction, 26:30-32 “button to trigger a subscription” - engaging with the marketing message allows for the collection of user data, 23:35-38 “subscribe and save offer”, 2:50-54 “increase membership to a listserv, increase subscriptions”)



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



	Claims 1, 3, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jogia et al. (U.S. Patent No. 10,896,439 January 19, 2021- hereinafter "Jogia”) in view of Feldman et al. (U.S. PG Pub No. 2017/0330219 November 16, 2017 - hereinafter "Feldman”)

With respect to claim 1, Jogia teaches a method of providing a campaign for a brand, comprising;
in a processing system  (Fig 7, 12:1-67 servers and processors) AFDOCS/15229959.12Application No. 16/237,602Customer No.: 150257 Preliminary AmendmentAttorney Docket No. 1201.00006
using an Intake module to acquire product information and brand conversion tasks from the brand; (Fig 3 & Fig 5 tags 550 & Fig 8 tag 860, 2:49-54 “media agency…select a campaign goal…increase sales…increase subscriptions” – using an Intake module to acquire brand conversion tasks from the brand (see also 8:5-25), 18:45-55 “may be in communication with the retail catalog database(s)…include product information such as brand identifiers…” – using an Intake module to acquire product information from the brand, 22:27-42 “in communication with brand information database(s)…brand messaging, advertising strategy…brand images…images, messaging, text, logos, or other features for creative materials” - using an Intake module to acquire product information from the brand, 24:34-37 “conversion rates may be rates at which the functionality is associated with user interaction or desired conversion activity (e.g., purchase instead of just clicking…” – desired objective equivalent to “conversion tasks”) )
using a conversion task knowledgebase to identify system conversion tasks that correspond to brand conversion tasks; (7:15-24 & 14:55-67 & 15:1-24 & 16:1-20 & 22:43-55 & 23:18-39 & 25:1-50 the system identifies system conversion tasks (i.e., information/elements and/or message functionality the system could/should include in a message because it/they correspond to the brand’s desired conversion task – “knowlesgbase” inherent because the identification of this data is programmed) in order to generate messages/creatives for the campaign that are optimized for an enabled to achieve the brand’s desired conversion task
using a conversion task converter to automatically convert brand conversion tasks to system conversion tasks; (7:15-24 & 14:55-67 & 15:1-24 & 16:1-20 & 22:43-55 & 23:18-39 & 25:1-50 the system automatically converts the brank conversion tasks to the system conversion tasks (i.e., information/elements and/or message functionality the system could/should include in a message because it/they correspond to the brand’s desired conversion task) in order to generate messages/creatives for the campaign that are optimized for an enabled to achieve the brand’s desired conversion task)
receiving offer metrics, financial data, and metadata from the brand (8:45-46 sales history for the brand…previous campaign performance”, 11:55-60 “historical sales data may be received…”, 15:35-45 “historical sales data…previous campaigns”, 18:30-67 & 191-15 “the datastor(s) may include historical sales data and historical campaign data…for the particular brand…previously promoted products, user interaction rates, previous campaign performance…pricing information, rating information…”, 22:1-40 metadata from the brand, 24:18-40 “campaign performance metrics may include…number of impressions…budget amount consumed…number of attributed conversions…ranking of products with the most conversions…” – offer metrics and financial data and metadata)
using a machine learning model to analyze the financial data and metadata to identify and define fields and categories of products of the brand, determine a plurality of products in the fields and categories of the brand that would generate suitable conversion rates and to automatically generating the campaign for the brand wherein the campaign comprises a plurality of marketing messages for a plurality of products in the fields and categories for the brand (Fig 5 & 9:15-67 & 10:1-33 & 15:36-60 & 18:31-67 & 19:1-14 & 24:18-66 system identifies plurality of products associated with the brand and identifies product categories and families (i.e., “fields and categories of products in the brand”) based at least on stored metadata and then uses machine learning to determine optimal mix of plurality of products to include the campaign based on historical sales and offer/campaign performance and product prices and targeting criteria and product ratings and further based on conversion rates predicted using this data)
promoting and publishing the campaign  (4:20-25 “content impressions…may be presented…may be presented after an auction process”, 17:5-15 & 18:15-20)
Althogh Jogia suggests budget amounts may be reallocated/optimized based on performance metrics, suggests the system may determine bid prices, and that the marketing material may be selected for presentation based at least on bid price, Jogia does not appear to disclose,
generating a priority score based on the offer metrics, wherein the priority score represents the effectiveness of the campaign and the priority of the system to promote the campaign, 
presenting the priority score to the brand wherein the brand determines an amount to spend on the marketing message based on the priority score
However, Feldman discloses,
generating a priority score based on the offer metrics, wherein the priority score represents the effectiveness of the campaign and the priority of the system to promote the campaign, ([0021] & [0031] & [0063] & [0071] & [0078] –[0104] rank/priority level is a combination of bid amount and quality score (e.g., probability of click/conversion – therefore the rank/score represents an effectiveness of the campaign)) and is used to prioritize selection/placement and therefore it represents the priority of the system to promote the campaign, [0071] “at the campaign level…aggregated to develop the campaign level recommendations”)
presenting the priority score to the brand wherein the brand determines an amount to spend on the marketing message based on the priority score (Fig 9 & [0021] & [0031] & [0063] & [0071] & [0078] –[0104] the system can present the campaign-level priority score(s) to the brand where they can choose to adjust a bid in order to increase/decrease priority score if desired)
Feldman suggests it is advantageous to include generating a priority score based on the offer metrics, wherein the priority score represents the effectiveness of the campaign and the priority of the system to promote the campaign and presenting the priority score to the brand wherein the brand determines an amount to spend on the marketing message based on the priority score, because doing so can enable a marketer to adjust their spending/bids to achieve a desired priorty level which may increase satisfaction with the system and/or revenue (Fig 9 & [0021] & [0031] & [0063] & [0071] & [0078] –[0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jogia to include generating a priority score based on the offer metrics, wherein the priority score represents the effectiveness of the campaign and the priority of the system to promote the campaign and presenting the 
Furthermore, as in Feldman, it was within the capabilities of one of ordinary skill in the art to modify the method of Jogia to include generating a priority score based on the offer metrics, wherein the priority score represents the effectiveness of the campaign and the priority of the system to promote the campaign and presenting the priority score to the brand wherein the brand determines an amount to spend on the marketing message based on the priority score,, as taught by Feldman. Furthermore, as in Feldman, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would enable a marketer to adjust their spending/bids to achieve a desired priority level which may increase satisfaction with the system and/or revenue, as is needed in Jogia.

With respect to claim 3, Jogia and Feldman teach the method of claim 1. Although Jogia teaches obtaining/determining bid values and suggests an advertiser’s goal may be to obtain conversions,  Jogia does not appear to disclose,
wherein the offer metric comprises a commission for a sale made from a marketing message
However, Feldman discloses,
wherein the offer metric comprises a commission for a sale made from a marketing message ([0032] bids may be cost per conversion such as purchase (i.e., commission for a sale made from a marketing message))
Feldman suggests it is advantageous to include wherein the offer metric comprises a commission for a sale made from a marketing message, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved ([0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jogia to include wherein the offer metric comprises a commission for a sale made from a marketing message, as taught by 

	Examiner notes Beatty also discloses commission metrics as previously cited.


With respect to claim 11, Jogia and Feldman teach the method of claim 4. Jogia does not appear to disclose,
generating a general priority score for the brand, wherein the general priority score represents an effectiveness of the campaign for the brand and the priority of the system to promote the campaign 
However, Feldman discloses,
generating a general priority score for the brand, wherein the general priority score represents an effectiveness of the campaign for the brand and the priority of the system to promote the campaign ([0021] & [0031] & [0063] & [0071] & [0078] –[0104] system can determine a campaign-level rank/score based on  probability of engagement/conversion and associated expected revenue for a marketing message (i.e., “a general priority score for the brand”) and this value represents an an effectiveness of the campaign for the brand (e.g., because based on conversion rate) and the priority of the system to promote the campaign)
Feldman suggests it is advantageous to include generating a general priority score for the brand, wherein the general priority score represents an effectiveness of the campaign for the brand and the priority of the system to promote the campaign, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved ([0021] & [0031] & [0063] & [0071] & [0078] –[0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jogia to include generating a general priority score for the brand, wherein the general priority score represents an effectiveness of the campaign for the brand and the priority of the system to promote the 

Examiner notes Beatty also discloses this limitation ([0077]-[0078] & [0119] & [0161] & [0173]-[0185] system determines probability of engagement/conversion and associated expected revenue for a marketing message (i.e., “a priority score for the brand”) based on the price/commission values received from the advertiser, and this value represents an estimated likelihood that a given marketing message will be displayed to a consumer because this value is used to prioritize ad displays)


With respect to claim 12, Jogia teaches the method of claim 4;
further including prioritizing individual marketing messages by: acquiring information on a publishing medium; (24:18-26 “campaign performance metrics…ranking of products with the most conversions”
Jogia does not appear to disclose,
analyzing and comparing a strength of each of a pool of marketing messages and any acquired information to generate a general priority score for each marketing messages available to be displayed in the publishing medium; 
and ranking the each of the marketing messages by its general priority score
However, Feldman discloses,
analyzing and comparing a strength of each of a pool of marketing messages and any acquired information to generate a general priority score for each marketing messages available to be displayed in the publishing medium;  ([0021] & [0031] & [0063] & [0071] & [0078]–[0104] system analyzes and compares a strength of each of a pool of marketing messages and any acquired information to generate a general priority score for each marketing messages available to be displayed in the publishing location)
and ranking the each of the marketing messages by its general priority score ([0021] & [0031] & [0063] & [0071] & [0078] –[0104] each marketing message is ranked by its general priority score)
Feldman suggests it is advantageous to include analyzing and comparing a strength of each of a pool of marketing messages and any acquired information to generate a general priority score for each marketing messages available to be displayed in the publishing medium; and ranking the each of the marketing messages by its general priority score, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved ([0021] & [0031] & [0063] & [0071] & [0078]–[0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jogia to include analyzing and comparing a strength of each of a pool of marketing messages and any acquired information to generate a general priority score for each marketing messages available to be displayed in the publishing medium; and ranking the each of the marketing messages by its general priority score, as taught by Feldman, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved.

Examiner notes Beatty also discloses this limitation ([0063]-[0064] & [0077]-[0078] & [0116]-[0119] & [0161] & [0173]-[0185] system analyzes and compares a strength of each of a pool of marketing messages and any acquired information to generate a general priority score for each marketing messages available to be displayed in the publishing location), ([0077] & [0119] & [0161] & [0175]-[0185] each marketing message is ranked by its general priority score)


With respect to claim 13, Jogia teaches the method of claim 12;
wherein acquiring market message information occurs via an API, internal databases with stored information, and/or 3rd party  (18:45-55 “may be in communication with the retail catalog database(s)…include product information such as brand identifiers…”  and 22:27-44 “in communication with brank information database(s)…brand messaging, advertising strategy…brand images…images, messaging, text, logos, or other features for creative materials…received from the datastore(e)”  - acquiring via internal databases with stored information and/or 3rd party, 35:1-6 “various…APIs…on the content delivery server(s)…may be provided to support functionality provided by the program modul(s)” - the acquisition may occur using an Application Programming Interface (API))
and wherein the marketing message information includes information about an associated device, a user, and/or the publishing location (8:45-46 sales history for the brand…previous campaign performance”, 11:55-60 “historical sales data may be received…”, 15:35-45 “historical sales data…previous campaigns”, 18:30-67 & 191-15 “the datastor(s) may include historical sales data and historical campaign data…for the particular brand…previously promoted products, user interaction rates, previous campaign performance…pricing information, rating information…”, 22:1-40 metadata from the brand, 24:18-40 “campaign performance metrics may include…number of impressions…budget amount consumed…number of attributed conversions…ranking of products with the most conversions…”)

Examiner notes Beatty also discloses this limitation.


With respect to claim 14, Jogia teaches the method of claim 12;
wherein the publishing medium is an ad, email, social media, website placement, and/or AR/VR (13:1-4 website, 21:45-50 social media posts, 14:5-9 email content)

Examiner notes Beatty also discloses this limitation.

With respect to claim 15, Jogia teaches the method of claim 12,

wherein the analyzing and converting occurs automatically via algorithm, and/or automatically via machine learning  (3:28 “machine learning algorithm”,19:1-14, see also  9:15-67 & 10:1-33 & 15:36-60 & 18:31-67 & 24:18-66

With respect to claim 16, Jogia and Feldman teach the method of claim 12. Jogia does not appear to disclose,
wherein the strength of the marketing message and any acquired information is based on a likelihood that the user will engage, and/or a payment amount that the system will receive by displaying the information
However, Beatty discloses,
wherein the strength of the marketing message and any acquired information is based on a likelihood that the user will engage, and/or a payment amount that the system will receive by displaying the information  ([0063]-[0064] & [0077]-[0078] & [0116]-[0119] & [0161] & [0173]-[0185] the strength of the marketing message and any acquired information is based on a likelihood that the user will engage (e.g., predicted conversion rate), a payment amount that the system will receive by displaying the information (e.g., expected revenue), and/or a need of the brands)
Beatty suggests it is advantageous to include wherein the strength of the marketing message and any acquired information is based on a likelihood that the user will engage, and/or a payment amount that the system will receive by displaying the information, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved([0063]-[0064] & [0077]-[0078] & [0116]-[0119] & [0161] & [0173]-[0185]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harris to include wherein the strength of the marketing message and any acquired information is based on a likelihood that the user will engage, and/or a payment amount that the system will receive by displaying the information, as taught by Beatty, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved.


wherein the strength of the marketing message and any acquired information is based on a likelihood that the user will engage, and/or a payment amount that the system will receive by displaying the information ([0021] & [0031] & [0063] & [0071] & [0078]–[0104] based on conversion probability and bid amount (cost per conversion))
Feldman suggests it is advantageous to include wherein the strength of the marketing message and any acquired information is based on a likelihood that the user will engage, and/or a payment amount that the system will receive by displaying the information, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved [0021] & [0031] & [0063] & [0071] & [0078]–[0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jogia to include wherein the strength of the marketing message and any acquired information is based on a likelihood that the user will engage, and/or a payment amount that the system will receive by displaying the information, as taught by Feldman, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved.

Examiner notes Beatty also discloses this limitation ([0063]-[0064] & [0077]-[0078] & [0116]-[0119] & [0161] & [0173]-[0185] the strength of the marketing message and any acquired information is based on a likelihood that the user will engage (e.g., predicted conversion rate), a payment amount that the system will receive by displaying the information (e.g., expected revenue), and/or a need of the brands)


With respect to claim 17, Jogia and Feldman teach teach the method of claim 12. Jogia does not appear to disclose,
further including displaying the marketing message with a highest ranked general priority score in the publishing medium

further including displaying the marketing message with a highest ranked general priority score in the publishing medium ([0020] & [0021] & [0031] & [0063] & [0071] & [0078]–[0104] the system may display the marketing message with the highest ranked general priority score (e.g., the message with the highest expected revenue))
Feldman suggests it is advantageous to include further including displaying the marketing message with a highest ranked general priority score in the publishing medium, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved ([0020] & [0021] & [0031] & [0063] & [0071] & [0078]–[0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jogia to include further including displaying the marketing message with a highest ranked general priority score in the publishing medium, as taught by Feldman, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved.

Examiner notes Beatty also discloses this limitation ([0077] & [0119] & [0161] & [0175]-[0185] the system may display the marketing message with the highest ranked general priority score (e.g., the message with the highest expected revenue))


With respect to claim 18, Jogia teaches the method of claim 12,
further including returning data and information to the brand and/or owner of the publishing medium (Fig 3 tag 330 & Fig 5)

With respect to claim 19, Jogia teaches the method of claim 18,
wherein the returning of data and information occurs via an API, a user interface, and/or a report (Fig 3 tag 330 & Fig 5 & 35:1-6 “various…APIs…on the content delivery server(s)…may be provided to support functionality provided by the program modul(s)”)

With respect to claim 20, Jogia teaches  the method of claim 19,
wherein the data and information includes information on the marketing message, the user, the engagement between the user and the message, and/or any information provided by the user in the course of engaging with the message (Fig 3 tag 330 & Fig 4 tag 440 & Fig 5 tag 580 & Fig 6 tag 690)


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Salari (U.S. PG Pub No. 2012/0150667, June 14, 2012) teaches banner ads generated in accordance with an advertiser’s objectives which enable transactions 

Harris (U.S. PG Pub No. 2016/0098701, April 7, 2016 - hereinafter "Harris”) discloses using an Intake module to acquire product information and brand conversion tasks from a brand; ([0021] “the system allows…create links to its inventory system so that a count of available SKUs can be provided…size information, shipping methods, and other information” – therefore the system uses an intake module to acquire product information from a brand, [0026] receiving conversion tasks, [0045]-[0046])

Meisel et al. (U.S. PG Pub No. 2006/0190354 August 24, 2006 - hereinafter "Miesel”) discloses presenting the priority score to the brand wherein the brand determines an amount to spend on the marketing message based on the priority score ([0116]-[0119] & [0128] & Fig 9 - system presents the priority scores for the advertiser’s ad content to the marketer and the marketer is able to adjust their spending/bids to achieve a desired prioritization – Examiner notes the phrase “wherein the brand determines an amount to spend on the marketing message based on the priority score” is given no patentable weight as it fails to positively recite a step of the claimed method and instead describes an intended use of the presented information and actions taken outside the scope of the claimed invention)

Beatty et al. (U.S. PG Pub No. 2012/0166267, June 28, 2012 - hereinafter "Beatty”) discloses a variety of claims limitations


Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621